DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication No. 2008/0106907 to Trott (hereafter referred to as ‘Trott ‘907’) in view of U.S. publication No. 2010/0061108 to Zhang (hereafter referred to as ‘Zhang ‘108’).  Trott ‘907 discloses the claimed invention except for the specific teaching that an adapter comprising an Edison screw-in plug at one end of the adapter and a plug connector at an opposing end of the adapter, wherein the plug connector is configured to electrically couple the adapter to the driver, and wherein the Edison screw-in plug is configured to electrically couple the driver to an Edison base socket.
Regarding claim 1, Trott ‘907 discloses a downlight module (11, 78) for use with a recessed housing (15, 71), the recessed housing mounted in a ceiling (37, 86, figures 1 and 7), the downlight module comprising: a light emitting diode (LED) light source (38, 39, 40) comprising a first LED (plural LEDs 38) that emits a first light of a first color temperature and a second LED that emits a second light of a second color temperature such that the LED light source provides a combined output light having a color temperature between 2500 and 5000 Kelvin (see para. 141 which incorporates the entire U.S. application 11/613,714 into its disclosure, U.S. application 11/613,714 is equivalent to U.S. Patent Publication 2007/0139920, hereafter referred to as ‘Van De Van ‘920’ which teaches mixing different colored LEDs with different color temperatures, blue, green, red, yellow, etc. to create white light, see paragraph numbers 24-26 and 133-144 of Van De Ven ’20, the combined light out has a color temperature between 2500 and 500 Kelvin see paragraph numbers 25-26 and 133-136 of Van De Ven ’20), a driver 39 electrically coupled to the LED light source (para. # 177); a pair of mounting devices coupled to the downlight module (mounting devices 12, 13 & 14, figures 1 and 5 or mounting devices 73 & 74, figure 7 coupled to downlight module 11, 78), wherein the pair of mounting devices are configured to engage the recessed housing (figures 1 and 7 and para. numbers 170 and 187) when the downlight module is inserted into the recessed housing (para. numbers 170 and 187); and coupled to the downlight module (11, 78).
For the analysis of the Zhang ‘108 reference, the examiner uses the earliest filing date (10/10/2007) of the provisional application 60/979,068 in which Zhang ‘108 claims priority to.  For the analysis of this pending application the earliest filing date of the claimed Edison retrofit adapter is August 20, 2008 when the Edison retrofit adapter was first introduced.  Earlier filed provisional applications 60/994,792, 61/010,549 and 61/065,914 do not teach or fairly suggest an adapter comprising an Edison screw-in plug at one end of the adapter and a plug connector at an opposing end of the adapter, wherein the plug connector is configured to electrically couple the adapter to the driver, and wherein the Edison screw-in plug is configured to electrically couple the driver to an Edison base socket

Zhang ‘108 discloses a downlight module 38 (see figures 1-7 of Zhang ‘108 and figures 1-5 of provisional application 60/979,068) comprising an adapter comprising an Edison screw-in plug at one end of the adapter and a plug connector at an opposing end of the adapter (see specification of provisional application 60,979,068 and pages 10 and 12-13 of the 23 pages of drawings or prov. App.), wherein the plug connector is configured to electrically couple the adapter to the driver, and wherein the Edison screw-in plug is configured to electrically couple the driver to an Edison base socket (see specification of provisional application 60,979,068, driver 5 is powered by light socket adapter, and pages 10 and 12-13 of the 23 pages of drawings of provisional app.).
Trott ‘907 teaches that downlight module 78 includes an Edison plug and socket for electrically powering the LED module but is silent of any plug connector.
It would have been obvious to one skilled in art before the effective filing date of applicant’s invention to modify the downlight module of Trott ‘907 to include an adapter comprising an Edison screw-in plug at one end of the adapter and a plug connector at an opposing end of the adapter, wherein the plug connector is configured to electrically couple the adapter to the driver, and wherein the Edison screw-in plug is configured to electrically couple the driver to an Edison base socket as taught by Zhang ‘108 in order efficiently retrofit the LED downlight module to be compatible with a conventional Edison socket.
Regarding claim 3, the downlight module of Claim 1, wherein the pair of mounting devices are mounted to an outside of the downlight module proximate to a light emitting opening of the downlight module (para. numbers 170 and 187, figures 1 and 7).
Regarding claim 4, the downlight module of Claim 1, wherein each mounting device of the pair of mounting devices is attached to the downlight module with a bracket 19 (para. numbers 166 and 178-179 and figure 1).
Regarding claim 5, the downlight module of Claim 1, wherein the first LED emits white light (first LED is a white colored LED combined with second LEDs which can be blue, green, red, or yellow, see paragraph numbers 135-144 of Van De Ven ’20).

Regarding claim 6, the downlight module of Claim 5, wherein the second LED emits light that is one of green, red, yellow, or blue (second LEDs can be blue, green, red, or yellow, see paragraph numbers 135-144 of Van De Ven ’20).
Regarding claim 15, Trott ‘907 discloses a downlight module (11, 78) comprising: a light emitting diode (LED) light source (38, 39, 40) that provides an output light, the LED light source comprising a first LED that emits a first light of a first color temperature and a second LED that emits a second light of a second color temperature, wherein the output light comprises the first light and the second light (see para. 141 which incorporates U.S. application 11/613,714 which is equivalent to U.S. Patent Publication 2007/0139920, hereafter referred to as ‘Van De Van ‘920’ which teaches mixing different colored LEDs with different color temperatures, blue, green, red, yellow, etc. to create white light, see paragraph numbers 24-26 and 133-144 of Van De Ven ’20, the combined light out has a color temperature between 2500 and 500 Kelvin see paragraph numbers 25-26 and 133-136 of Van De Ven ’20); a driver 39 electrically coupled to the LED light source; a reflector comprising a top end, a bottom end, and an internal surface extending from the top end to the bottom end and defining a cavity therein (see paragraph # 122, internal surface of the sidewall of light housing 11 is reflective, sidewall extends from a top end to a bottom end and defines a cavity, see figure 1), at least a portion of the reflector disposed below the LED light source to receive and reflect light emitted by the LED light source (see figure 1 which shows sidewall portion 30 of light housing 11); and a plurality of mounting devices (mounting devices 12, 13 & 14, figures 1 and 5 OR mounting devices 73 & 74, figure 7) coupled to the downlight module (11, 78).
Regarding claim 17, the downlight module of Claim 15, wherein the plurality of mounting devices are configured to engage a housing (15, 71, figures 1 and 7, para. numbers 170 and 187).
Regarding claim 18, the downlight module of Claim 15, wherein the plurality of mounting devices are coupled to an external surface of the downlight module (figures 1 and 7).

Claims 2 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trott ‘907 in view Zhang ‘271 as applied in claims 1, 3-6, 15 and 17-18 further in view of U.S. patent No. 6,431,723, hereafter referred to as ‘Schubert ‘723’. Trott ‘907 in view Zhang ‘271 as applied in claims 1, 3-6, 15 and 17-18   discloses the claimed invention except for the specific teaching that the mounting devices are torsion springs.
Schubert ‘723 teaches a pair of mounting devices 160 coupled to the downlight module, wherein the pair of mounting devices comprises a first torsion spring and a second torsion spring (see column 4, line 62 to column 5, line 12. figures 1-3).
It would have been obvious to one skilled in art before the effective filing date of applicant’s invention to substitute torsion mounting springs as taught by Schubert ‘723 for the mounting devices for the downlight module of Trott ‘907 in order to provide an alternative way of efficiently secure the downlight module in the recessed housing.

Claims 9-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trott ‘907 in view in view of ‘Schubert ‘723.  Trott ‘907 discloses the claimed invention except for the specific teaching that the mounting devices are torsion springs.
Regarding claim 9, Trott ‘907 discloses a downlight module (11, 78) comprising: a light emitting diode (LED) light source (38, 39, 40) comprising a first LED (plural LEDs 38) that emits a first light of a first color temperature and a second LED that emits a second light of a second color temperature such that the LED light source provides an output that is a combination of the first and second light (see para. 141 which incorporates U.S. application 11/613,714 which is equivalent to U.S. Patent Publication 2007/0139920, hereafter referred to as ‘Van De Van ‘920’ which teaches mixing different colored LEDs with different color temperatures, blue, green, red, etc to create white light, see paragraph numbers 24-26 and 133-144 of Van De Ven ’20, the combined light out has a color temperature between 2500 and 500 Kelvin see paragraph numbers 25-26 and 133-136 of Van De Ven ’20), a driver 39 electrically coupled to the LED light source (para. # 177); a pair of mounting devices coupled to the downlight module (mounting devices 12, 13 & 14, figures 1 and 5 or mounting devices 73 & 74, figure 7 coupled to downlight module 11, 78), wherein the pair of mounting devices are configured to engage the recessed housing (figures 1 and 7 and para. numbers 170 and 187) when the downlight module is inserted into the recessed housing (para. numbers 170 and 187); and coupled to the downlight module (11, 78).
Regarding claim 10, the downlight module of Claim 9, wherein the first light is white light and the second light is non-white light (see para. numbers 135-144 of Van De Ven ‘920).
Regarding claim 11, the downlight module of Claim 9, wherein the output light is in a range between 2500 Kelvin and 5000 Kelvin (see para. numbers 135-136 of Van De Ven ‘920).
Regarding claim 13, the downlight module of Claim 9, wherein the pair of mounting devices are mounted to an outside of the downlight module proximate to a light emitting opening of the downlight module (para. numbers 170 and 187, figures 1 and 7).
Regarding claim 14, the downlight module of Claim 9, wherein each mounting device of the pair of mounting devices is attached to the downlight module with a bracket 19 (para. numbers 166 and 178-179 and figure 1).
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/15/22 have been fully considered but they are not persuasive based on the new 35 USC 103 rejections applied above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875